IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
HOMELAND INSURANCE                        )
COMPANY OF NEW YORK,                      )
        Plaintiff,                        )
                                          )
      v.                                  )         C.A. No. N11C-01-089 ALR
                                          )
CORVEL CORPORATION,                       )
        Defendant.                        )


CORVEL CORPORATION,                       )
        Plaintiff,                        )
                                          )
      v.                                  )         C.A. No. N15C-05-069 ALR
                                          )         CONSOLIDATED
HOMELAND INSURANCE                        )
COMPANY OF NEW YORK,                      )
        Defendant.                        )

             Upon Homeland’s Motion to Enter Order of Dismissal
                               DENIED
      By Order dated November 20, 2018, the Delaware Supreme Court reversed
the February 1, 2018 decision of this Court without remanding the case to the
Superior Court for any further proceedings.1 Thereafter, the Delaware Supreme
Court issued a Mandate and noted that this case “has been finally determined.”2
      Despite this procedural posture, Homeland has filed a motion, without citing
any procedural basis or making any reasoned argument for the relief sought,
requesting that this Court enter an Order of dismissal with prejudice.3

1
  Homeland Ins. Co. of New York v. CorVel Corp., No. 60, 2018 (Del. Nov. 20, 2018)
(ORDER).
2
  Homeland Ins. Co. of New York v. CorVel Corp., No. 60, 2018 (Del. Dec. 6, 2018)
(MANDATE).
3
  Homeland’s motion resulted in a flurry of submissions and letters by both parties,
complete with accusations and personal attacks. Unfortunately, both parties have
engaged in contentious litigation tactics and distasteful ad hominem attacks
      This Court has no authority to conduct further proceedings without direction
by the Supreme Court unless further proceedings are deemed necessary.4 It is not
necessary to enter an order of dismissal with prejudice, especially where, as here,
the Delaware Supreme Court reversed this Court’s decision but did not remand the
case for further proceedings and, more importantly, finally resolved this long-
pending dispute.5
      NOW, THEREFORE, Homeland Insurance Company of New York’s
Motion to Enter an Order of Dismissal is DENIED.
      IT IS SO ORDERED this 9th day of April, 2019.
                                               Andrea L. Rocanelli
                                               ______________________________________________________
                                               The Honorable Andrea L. Rocanelli




throughout this litigation. Such an approach is disfavored by Delaware Courts. See
P.J. Bale, Inc. v. Rapuano, 2005 WL 3091885, at *1 (Del. Nov. 17, 2005); Kelly v.
Fuqi Intern., Inc., 2013 WL 135666, at *6 (Del. Ch. Jan. 2, 2013). The Court is
mindful that Delaware counsel may not be directing the vitriol infecting the
submissions. Nevertheless, Delaware counsel have a special responsibility to
supervise non-Delaware counsel admitted pro hac vice and to assure that the Court’s
expectations for professional conduct and civility are met consistent with Rule 5.1(b)
and 5.4(c) of the Delaware Lawyers’ Rules of Professional Conduct, including to
expedite litigation per Rule 3.2, to refrain from undignified or discourteous conduct
that is degrading to the tribunal per Rule 3.5(d), and to avoid conduct prejudicial to
the administration of justice per Rule 8.4(d).
4
  See Supr. Ct. R. 19; Super. Ct. Civil. R. 76.
5
  This judicial officer appreciated the Delaware Supreme Court’s exercise of its
discretion NOT to remand for further proceedings in the Superior Court as this is my
oldest and least favorite case. See Align Technology, Inc. v. Clearcorrect, Inc., et al,
C.A. No. 4:11-CV-695, at 2 (S.D. Tex. Dec. 12, 2016) (ORDER) (articulating a trial
court’s infrequent but sometimes unavoidable reaction to receipt of yet another
request for relief in a case that should have long since been concluded).


                                           2